Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 1/24/2022.
2.   Claims 1-37 are cancelled and Claims 38-57 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 38-41, 43, 45-51, 53-55 and 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jalan A. Arman (“Arman”), U.S. Patent Publication No. 2008/0154989.
Regarding Claims 38, 48 and 54, Arman teaches a recovery apparatus comprising: 
memory including instructions [Para: 0040(“instruction stored in a memory”)]; and 
at least one processor to execute the instructions [Para: 0039(“processor may be associated with various other circuits that support operation of the processor, such as … read only memory” where the instructions are stored)] to at least: 
identify, using a manifest, one or more devices storing portions of data representing a backup associated with original data of a data owner [Para: 0005(maintaining address information for the data backup device at a locator service device” where the address represent a list of devices or a manifest where data are stored) and 0084(locator service “maintains address information” for data back-up requesting client)]; 
authenticate the data owner to the one or more devices [Para: 0086 and 0092(“authentication check may be performed to confirm an identity of a computer device” to one or more back up devices where data is backed up)]; and 
reconstruct a copy of the original data from the portions of data [Para: 0100 and 0101, when restoring data from one or more devices as depicted in Fig-15, 16]. 
Regarding Claims 39 and 49, Arman teaches wherein the at least one processor is to decrypt the portions of data portion of the files to be backed up may be encrypted prior to backing up so that a decryption process has to take place in order to use the data)]. 
Regarding Claims 40, 50 and 55, Arman teaches wherein the at least one processor is to reconstruct a data stream from the portions of data [Para: 0070(backing up portion of data to first device address at 304 and another portion to second address at 310) and when restoring data from one or more devices as depicted in 0100-0101, Fig-15, 16]. 
Regarding Claims 41 and 51, Arman teaches wherein the at least one processor is to process the portions of data with respect to the manifest to determine whether all portions of data representing the backup associated with the original data have been received [Para: 0100 and 0101, when backed up data is restore completed from the first device and second device as depicted in Fig-15-16)].
Regarding Claims 43, 53 and 57, Arman teaches wherein the at least one processor is to recover the portions of data to reconstruct the copy of the original data according to a distribution and retrieval policy [see Fig-15-16, and para: 0100-0101, where backed up data and corresponding files are restored from the data backup device to the at least one storage device in a manner the way it was backed up)].
Regarding Claim 45, Arman teaches wherein the one or more devices includes at least a first device having a first portion of data and a second device having a second portion of data [Fig-14 (when step 368 and 374 takes place)].
Regarding Claim 46, Arman teaches wherein the second portion of data is redundant of the first portion of data [Para: 0097(“second stored file may be a duplicate of a corresponding data block in the first stored file”)].
Regarding Claim 47, Arman teaches wherein the one or more devices are triggered to provide their respective portions of data in response to a request for data retrieval [Para: 0075(backup appliance 107 maintains a series of fully-recoverable, point-in-time backups for files stored on a storage device through communications with corresponding agent software on an associated computer device as needed by a command as depicted in fig-15-16)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 42, 44, 52 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arman as applied claim 38 above and Subramanian et al. (“Subramanian”), U.S. Patent Publication 2015/0293817. 
Regarding Claims 42, 52 and 56, Arman teaches recovery apparatus to recover the portions of data to reconstruct the copy of the original data according to a distribution and retrieval policy as set forth above. 
Arman does not disclose expressly wherein the at least one processor is to identify and remove redundant data from the portions of data to reconstruct the copy of the original data from the portions of data.
In the same field of endeavor (e.g. storage device allows data retrieval in an event of loss of data), Subramanian teaches wherein one processor is to identify and remove redundant data from portions of data in a data back up and recovery process [Para: 0042(when backup and data recovery (BDR) application search for duplication of data and “eliminating redundant data”)]. 
Accordingly, one of ordinary skill in the at the art at the time of the invention was filed to have modified Arman’s teachings of recovery apparatus to recover the portions of data to reconstruct the copy of the original data according to a distribution and retrieval policy with Subramanian’s teachings of reconstructing a copy of original data to identify and remove redundant data from portions of data in a data back up and recovery process to alter Arman’s  recovery operation to identify and remove redundant data for the purpose of minimizing the size utilization of storage for a given amount of data  in order to optimize storage space in a storage system.  
Regarding Claim 44, Claim recites various aspects of the recovery apparatus to reconstruct the copy of the original data. One of ordinary skill in the art would modify the teachings of Arman’s recovery of original data to overwrite a first portion of the portions of data with a second portion of the portions of data to reconstruct the copy of the original data based on storage capacity in order to optimize storage space.


Response to Arguments
5.	Applicant’s arguments, “Applicant notes that the Office Action rejects claims 1-20. However, in a preliminary amendment filed before the present Office Action on August 30, 2021, claims 1-20 were canceled, and claims 21- 40 were added. As such, the Office Action appears to address the canceled claims and not address the claims pending in the present application”, filed 1/24/22, with respect to have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn and a new office action is provided with addressing Claims 38-57. 

Examiner’s Note: Examiner noticed that Claims 48-53 recite “computer readable storage medium” where specification defines the “computer readable storage medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media” [ Para: 0070]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187